DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-15 are pending in the application. Claims 1, 8 and 15 are amended. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/03/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken et al. (US 20200117201, hereinafter Oetken) in view of Askeland (US 20200208994, hereinafter Askeland) and Lee (US 20130151062, hereinafter Lee).  
Regarding Claim 1, Oetken discloses a method for generating a driving path, comprising: 
acquiring a two-dimensional image of a driving site obtained by a camera provided on an unmanned aerial vehicle ([0012], FIG. 2, an unmanned aerial vehicle (UAV) or drone, such as drone 72 defines work area for paving train; [0034], lines 8-11, sensor such as a video camera on drone 72 captures location and operation of machines and terrain features; [0044], FIG. 5, drone, or unmanned aerial vehicle (UAV) camera 164);
generating a global map based on the two-dimensional image of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area; [0054], Drone 72 automatically generates three-dimensional terrain maps), and  
generating a local map  ([0013], automatically generate routes within the work area  (local map  ) that do not drive through avoidance areas, such as hazardous terrain; [0017] local positioning signals provide local travel direction commands; [0054],  Drone 72 automatically generates  routes through the three-dimensional terrain maps) ; and 
performing global path planning based on the global map to generate a global path ([0012], FIG. 1, programming a route for paving train 10 into control station 50 and planning the route for paving train 10 based on a work area defined. And generate three-dimensional maps of the work area within the boundaries of the landmarked work area, [0013]), and 
Oetken does not explicitly disclose acquiring a two-dimensional image of a site in front of a vehicle photographed by a camera provided on the vehicle and generating the local map based on the 10two-dimensional image of the site in front of the vehicle.
Askeland, from the same field of endeavor, teaches acquiring a two-dimensional image of a site in front of a vehicle photographed by a camera provided on the vehicle ([0019], low and high resolution digital still and video cameras, stereoscopic cameras ( FIG. 2B, acquiring a two-dimensional image of a site in front of a vehicle) part of or disposed in vehicles 108) and generating  the local map based on the 10two-dimensional image of the site in front of the vehicle ([0019], devices such as cameras and  accelerometers  collecting and relaying map data as well as  updating global map data; [0029], FIG. 1, electronic devices including an app for gathering and sending local map data 112 from the electronic device 106)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Askeland ([0019]) into the autonomous vehicles navigational system of Oetken in order to obtain and maintain accurate mapping with changing conditions in logistically practical and inexpensive manner (Askeland, [0013]).
Oetken and Askeland do not explicitly disclose performing local path planning based on the local map and the global path to generate a local path, the local path following a direction of the global path.
Lee, from the same field of endeavor, teaches performing local path planning based on the local map and the global path to generate a local path ([0007], local route generation unit generates one or more local routes based on the sensed information regarding a surrounding environment and based global route  through matching between the global route and the local routes; [0025], FIG. 1), the local path following a direction of the global path ([0035], FIG. 5, S214, select one local route from  two more the local routes  by matching between the global route and the local routes) 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Lee ([0035]) into the autonomous vehicles navigational system of Oetken and Askeland, in order to provide a stable route of a moving object by using GIS information and sensor information although a location of the moving object is not accurate in autonomously traveling in an outdoor area (Lee, [0005]).

Regarding Claim 2, Oetken in view of Askeland and Lee discloses the method according to claim 1.
Oetken further discloses wherein the camera provided 15on the unmanned aerial vehicle is a monocular camera ([0036] FIG. 3, Drone 72 comprising camera 112 (monocular) and range finder 114 mounted relative to lens 116), and the two-dimensional image of the driving site is a monocular image ([0013], monocular, position sensors, orientation sensors and inclination sensors, sensors, imaging the work area within the boundaries of the landmarked work area) and the generating a global map based on the two-dimensional image of the driving site comprises:
20performing three-dimensional reconstruction on the monocular image, to obtain a three-dimensional model of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area); 
determining positions of the vehicle and a destination in the three-dimensional model of the driving site ([0042] FIG. 4,  Display screen 146 showing the course, or the travel path, 142 through each of the cells of work area 104 for an autonomous vehicle, establish a uniform coverage plan or autonomous vehicle plan within work area); and  
25annotating the three-dimensional model of the driving site based on the determined positions, to generate the global map ([0036] FIG. 3, Display screen view 110 comprise compass 118, angle indicator 120 and coordinate indicator 122. Work area 104 can further include exclusion area 124, which can be delineated by corners 126A, 126B, 126C and 126D connected by borders 130A, 130B, 130C and 130D. 
Askeland also discloses mapping vehicle 116 comprising a car, truck, van, or other vehicle equipped with a plurality of high-resolution sensors capable of rendering high-resolution 2-D, 2.5-D, or 3-D maps for use by various technologies, including autonomous vehicles ([0034]).


Regarding Claim 4, Oetken in view of Askeland and Lee discloses the method according to claim 2.
 Oetken further discloses wherein the determining positions of the vehicle and a destination in the three-dimensional model of the driving site comprises:  
5identifying the monocular image using an image recognition technology, to determine positions of the vehicle and the destination in the monocular image ([0013], various optical surveying devices, such as range finders, LIDAR, lasers, monocular, stereo cameras, position sensors, orientation sensors and inclination sensors, sensors, can simultaneously generate three-dimensional maps); and 
converting the positions of the vehicle and the destination in the monocular image by projection 10transformation into the positions of the vehicle and the destination in the three-dimensional model of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area, which can then be used to automatically generate routes within the work area).
Askeland also discloses locating and comparing the first local map data 112a to the global map data 114 for that area and retrieving image data associated with that location, such as a second image, and compare features from the first local map data 112a to features from the global map data 114 ([0067]); and displaying the camera view 602a, i.e., the current view of the cameras ([0092], fig. 6A)

Regarding Claim 6, Oetken in view of Askeland and Lee discloses the method according to claim 1.
25 Oetken in view of Askeland discloses further discloses wherein the local path meets at least one of following constraints: a deviation between an orientation of the vehicle on the local path and an orientation of the vehicle on the global path is within a preset deviation range (Askeland: [0070], FIG. 5A, Step 506, feature comparison from the images, determine if there are any differences 508, between features in the first image and the second image such as between the local map data 112 and the global map data 114), a distance of the local path deviating from 28Attorney Docket No. ISGTP006/19A12874US the global path is within a preset distance range ([0031], FIGS. 2-6, sense, detect or measure distances using lasers, LIDAR, video cameras converting various distance measurements to topographical information associated with geographic location data), or  the vehicle does not collide with an obstacle in a process of driving along the local path  (Oetken: [0013], automatically generating routes within the work area that do not drive through avoidance areas, such as hazardous terrain).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Askeland ([0019]) into the autonomous vehicles navigational system of Oetken in order to obtain and maintain accurate mapping with changing conditions in logistically practical and inexpensive manner (Askeland, [0013]).
Regarding Claim 7, Oetken in view of Askeland and Lee discloses the method according to claim 1.	
Oetken further discloses wherein the vehicle is an 5autonomous excavator ([0014], autonomously controlled equipment, such as bulldozers, excavators, graders and the like).
Regarding Claim 8, Oetken discloses an apparatus for generating a driving path, comprising:  
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one 10processor to perform operations ([0054], various computer components including a controller comprising memory and processors to control movements of drone and execute instructions located on computer readable storage medium for obtaining and processing data collected by camera 164; FIG. 1), the operations comprising: 
acquiring a two-dimensional image of a driving site obtained by a camera provided on an unmanned aerial vehicle ([0012], FIG. 2, an unmanned aerial vehicle (UAV) or drone, such as drone 72 defines work area for paving train; [0034], lines 8-11, sensor such as a video camera on drone 72 captures location and operation of machines and terrain features; [0044], FIG. 5, drone, or unmanned aerial vehicle (UAV) camera 164);
generating a global map based on the two-dimensional image of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area; [0054],  Drone 72 automatically generates three-dimensional terrain maps), and  generating a local map  ([0013], automatically generate routes within the work area  (local map  ) that do not drive through avoidance areas, such as hazardous terrain; [0017] local positioning signals provide local travel direction commands; [0054],  Drone 72 automatically generates  routes through the three-dimensional terrain maps) ; and 
performing global path planning based on the global map to generate a global path ([0012], FIG. 1, programming a route for paving train 10 into control station 50 and planning the route for paving train 10 based on a work area defined. And generate three-dimensional maps of the work area within the boundaries of the landmarked work area, [0013]), and 
Oetken does not explicitly disclose acquiring a two-dimensional image of a site in front of a vehicle photographed by a camera provided on the vehicle and generating the local map based on the 10two-dimensional image of the site in front of the vehicle.
Askeland, from the same field of endeavor, teaches acquiring a two-dimensional image of a site in front of a vehicle photographed by a camera provided on the vehicle ([0019], low and high resolution digital still and video cameras, stereoscopic cameras ( FIG. 2B, acquiring a two-dimensional image of a site in front of a vehicle) part of or disposed in vehicles 108) and generating  the local map based on the 10two-dimensional image of the site in front of the vehicle ([0019], devices such as cameras and  accelerometers  collecting and relaying map data as well as  updating global map data; [0029], FIG. 1, electronic devices including an app for gathering and sending local map data 112 from the electronic device 106)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Askeland ([0019]) into the autonomous vehicles navigational system of Oetken in order to obtain and maintain accurate mapping with changing conditions in logistically practical and inexpensive manner (Askeland, [0013]).
Oetken and Askeland do not explicitly disclose performing local path planning based on the local map and the global path to generate a local path, the local path following a direction of the global path.
Lee, from the same field of endeavor, teaches performing local path planning based on the local map and the global path to generate a local path ([0007], local route generation unit generates one or more local routes based on the sensed information regarding a surrounding environment and based global route  through matching between the global route and the local routes; [0025], FIG. 1), the local path following a direction of the global path ([0035], FIG. 5, S214, select one local route from  two more the local routes  by matching between the global route and the local routes) 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Lee ([0035]) into the autonomous vehicles navigational system of Oetken and Askeland, in order to provide a stable route of a moving object by using GIS information and sensor information although a location of the moving object is not accurate in autonomously traveling in an outdoor area (Lee, [0005]).

Regarding Claim 9, Oetken in view of Askeland and Lee discloses the apparatus according to claim 8.
Oetken further discloses wherein the camera provided 15on the unmanned aerial vehicle is a monocular camera ([0036] FIG. 3, Drone 72 comprising camera 112 (monocular) and range finder 114 mounted relative to lens 116), and the two-dimensional image of the driving site is a monocular image ([0013], monocular, position sensors, orientation sensors and inclination sensors, sensors, imaging the work area within the boundaries of the landmarked work area) and the generating a global map based on the two-dimensional image of the driving site comprises:
20performing three-dimensional reconstruction on the monocular image, to obtain a three-dimensional model of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area); 
determining positions of the vehicle and a destination in the three-dimensional model of the driving site ([0042] FIG. 4,  Display screen 146 show course, or travel path, 142 through each of the cells of work area 104 for an autonomous vehicle, establish a uniform coverage plan or autonomous vehicle plan within work area); and  
25annotating the three-dimensional model of the driving site based on the determined positions, to generate the global map ([0036] FIG. 3, Display screen view 110 comprise compass 118, angle indicator 120 and coordinate indicator 122. Work area 104 can further include exclusion area 124, which can be delineated by corners 126A, 126B, 126C and 126D connected by borders 130A, 130B, 130C and 130D. 
Askeland also discloses mapping vehicle 116 comprising a car, truck, van, or other vehicle equipped with a plurality of high-resolution sensors capable of rendering high-resolution 2-D, 2.5-D, or 3-D maps for use by various technologies, including autonomous vehicles ([0034]).

Regarding Claim 11, Oetken in view of Askeland and Lee discloses the apparatus according to claim 9.
 Oetken further discloses wherein the determining positions of the vehicle and a destination in the three-dimensional model of the driving site comprises:  
5identifying the monocular image using an image recognition technology, to determine positions of the vehicle and the destination in the monocular image ([0013], various optical surveying devices, such as range finders, LIDAR, lasers, monocular, stereo cameras, position sensors, orientation sensors and inclination sensors, sensors, can simultaneously generate three-dimensional maps); and 
converting the positions of the vehicle and the destination in the monocular image by projection 10transformation into the positions of the vehicle and the destination in the three-dimensional model of the driving site ([0013], generate three-dimensional maps of the work area within the boundaries of the landmarked work area, which can then be used to automatically generate routes within the work area).
Askeland also discloses locating and comparing the first local map data 112a to the global map data 114 for that area and retrieving image data associated with that location, such as a second image, and compare features from the first local map data 112a to features from the global map data 114 ([0067]); and displaying the camera view 602a, i.e., the current view of the cameras ([0092], fig. 6A)
Regarding Claim 13, Oetken in view of Askeland and Lee discloses the apparatus according to claim 8. 
25 Oetken in view of Askeland discloses further discloses wherein the local path meets at least one of following constraints: 	a deviation between an orientation of the vehicle on the local path and an orientation of the vehicle on the global path is within a preset deviation range (Askeland: [0070], FIG. 5A, Step 506, feature comparison from the images, determine if there are any differences 508, between features in the first image and the second image such as between the local map data 112 and the global map data 114), a distance of the local path deviating from 28Attorney Docket No. ISGTP006/19A12874US the global path is within a preset distance range ([0031], FIGS. 2-6, sense, detect or measure distances using lasers, LIDAR, video cameras converting various distance measurements to topographical information associated with geographic location data), or  the vehicle does not collide with an obstacle in a process of driving along the local path  (Oetken: [0013], automatically generating routes within the work area that do not drive through avoidance areas, such as hazardous terrain).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of local mapping updates using onboard camera as taught by Askeland ([0019]) into the autonomous vehicles navigational system of Oetken in order to obtain and maintain accurate mapping with changing conditions in logistically practical and inexpensive manner (Askeland, [0013]).

Regarding Claim 14, Oetken in view of Askeland and Lee discloses the apparatus according to claim 8. 	
Oetken further discloses wherein the vehicle is an 5autonomous excavator ([0014], autonomously controlled equipment, such as bulldozers, excavators, graders and the like).
Regarding Claims 15, A non-transitory computer readable medium Claims 15 of using the corresponding method claimed in Claim 1,  and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 	
Furthermore, Oetken discloses a non-transitory computer readable medium, storing a computer 15program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations ([0054], various computer components including a controller comprising memory and processors to control movements of drone and execute instructions located on computer readable storage medium for obtaining and processing data collected by camera 164; FIG. 1).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken et al. (US 20200117201, hereinafter Oetken) in view of Askeland (US 20200208994, hereinafter Askeland), Lee (US 20130151062, hereinafter Lee) and Pestun et al. (US 20180218214, hereinafter Pestun)
Regarding Claim 3, Oetken in view of Askeland and Lee discloses the method according to claim 2, but do not explicitly disclose wherein the performing three-dimensional reconstruction on the monocular image is implemented by using an algorithm of a large scale structure27Attorney Docket No. ISGTP006/19A12874US from motion.   
Pestun, from the same field of endeavor, teaches wherein the performing three-dimensional reconstruction on the monocular image is implemented by using an algorithm of a large scale structure27Attorney Docket No. ISGTP006/19A12874US from motion ([0088], FIG. , #102, the three-dimensional model generator matches the located points of interest from different images and determine points of interest from different images in three-dimensional model space d based on a Structure from motion technique (SFM)) .
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of algorithm of a large scale structure from motion (SFM) as taught by Pestun ([0088]) into the into the autonomous vehicles navigational system of Oetken, Askeland and Lee as one of very well-known techniques in the art and provide for enhancements in safety and environmental protection related to movement of a vehicle along a vehicle path (Pestun, Abstract, [0046]).

Regarding Claim 10, Oetken in view of Askeland and Lee discloses the apparatus according to claim 9, but do not explicitly disclose wherein the performing three-dimensional reconstruction on the monocular image is implemented by using an algorithm of a large scale structure27Attorney Docket No. ISGTP006/19A12874US from motion.   
Pestun, from the same field of endeavor, teaches wherein the performing three-dimensional reconstruction on the monocular image is implemented by using an algorithm of a large scale structure27Attorney Docket No. ISGTP006/19A12874US from motion ([0088], FIG. , #102, the three-dimensional model generator matches the located points of interest from different images and determine points of interest from different images in three-dimensional model space d based on a Structure from motion technique (SFM)) .
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of algorithm of a large scale structure from motion (SFM) as taught by Pestun ([0088]) into the into the autonomous vehicles navigational system of Oetken, Askeland and Lee as one of very well-known techniques in the art and provide for enhancements in safety and environmental protection related to movement of a vehicle along a vehicle path (Pestun, Abstract, [0046]).





Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken et al. (US 20200117201, hereinafter Oetken) in view of Askeland (US 20200208994, hereinafter Askeland), Lee (US 20130151062, hereinafter Lee) and Ota et al. (US 20190241070, hereinafter Ota)
Regarding Claim 5, Oetken in view of Askeland and Lee discloses the method according to claim 1.
Askeland discloses a low and high resolution digital still and video cameras, stereoscopic cameras (binocular camera) FIG. 2B, acquiring a two-dimensional image of a site in front of a vehicle) part of or disposed in vehicles 108 ([0019]) and electronic devices including an app for gathering and sending local map data 112 from the electronic device 106).
Oetken also discloses generate three-dimensional maps of the work area within the boundaries of the landmarked work area and automatically generate routes within the work area that do not drive through avoidance areas, such as hazardous terrain ([0013]), [0054])
However, Oetken, Askeland and Lee do not explicitly disclose performing image matching on the binocular image, to 20obtain a parallax map of the binocular image; generating a depth map of the site in front of the vehicle based on the parallax map; and performing three-dimensional reconstruction on the depth map, to obtain the local map.  
Ota, from the same field of endeavor, teaches performing image matching on the binocular image ([0104],  stereoscopic vision image in FIG. 5A, and setting a composite image IC of the left-eye image IL and the right-eye image IR as a stereoscopic vision image, FIG. 5B), to 20obtain a parallax map of the binocular image (Abstract; [0107], FIG. 6A, a binocular parallax value set by the binocular parallax setting unit 23 is within the reference range ΔP illustrated in FIG. 3); generating a depth map of the site in front of the vehicle based on the parallax map (Abstract, [0107], FIG. 6A, when a depth distance set by the depth distance setting unit 22 is a value between D−MAX and DMAX  for a display object O, a binocular parallax value ); and performing three-dimensional reconstruction on the depth map, to obtain the local map  (Abstract,  [0107], FIG. 6A, generating the three-dimensional model corresponding to the display object O in the virtual three-dimensional; [0104], three-dimensional image generating from images corresponding to the three-dimensional model.  ).
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of binocular parallax and depth map processing as taught by Ota ([0107]) into the into the autonomous vehicles navigational system of Oetken, Askeland and Lee in order to provide a stereoscopic vision image suitable for a display device for a moving body while occurrence of a double image is suppressed (Ota, [0014]).

Regarding Claim 12, Oetken in view of Askeland and Lee discloses the apparatus according to claim 8.
Askeland discloses a low and high resolution digital still and video cameras, stereoscopic cameras (binocular camera) FIG. 2B, acquiring a two-dimensional image of a site in front of a vehicle) part of or disposed in vehicles 108 ([0019]) and electronic devices including an app for gathering and sending local map data 112 from the electronic device 106).
Oetken also discloses generate three-dimensional maps of the work area within the boundaries of the landmarked work area and automatically generate routes within the work area that do not drive through avoidance areas, such as hazardous terrain ([0013]), [0054])
However, Oetken, Askeland and Lee do not explicitly disclose performing image matching on the binocular image, to 20obtain a parallax map of the binocular image; generating a depth map of the site in front of the vehicle based on the parallax map; and performing three-dimensional reconstruction on the depth map, to obtain the local map.  
Ota, from the same field of endeavor, teaches performing image matching on the binocular image ([0104],  stereoscopic vision image in FIG. 5A, and setting a composite image IC of the left-eye image IL and the right-eye image IR as a stereoscopic vision image, FIG. 5B), to 20obtain a parallax map of the binocular image (Abstract; [0107], FIG. 6A, a binocular parallax value set by the binocular parallax setting unit 23 is within the reference range ΔP illustrated in FIG. 3); generating a depth map of the site in front of the vehicle based on the parallax map (Abstract, [0107], FIG. 6A, when a depth distance set by the depth distance setting unit 22 is a value between D−MAX and DMAX  for a display object O, a binocular parallax value ); and performing three-dimensional reconstruction on the depth map, to obtain the local map  (Abstract,  [0107], FIG. 6A, generating the three-dimensional model corresponding to the display object O in the virtual three-dimensional; [0104], three-dimensional image generating from images corresponding to the three-dimensional model.  ).
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of binocular parallax and depth map processing as taught by Ota ([0107]) into the into the autonomous vehicles navigational system of Oetken, Askeland and Lee in order to provide to provide a stereoscopic vision image suitable for a display device for a moving body while occurrence of a double image is suppressed (Ota, [0014]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200401148 A1:  PATH PLANNING FOR AUTONOMOUS MOVING DEVICES
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487      

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487